DETAILED ACTION
1)
           Applicant’s election without traverse of invention II, drawn on claims 15-20, in the reply filed on 8/12/2022 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
2)        Claim 16 should depend from claim 15.
3)        Claims 1-14 status identifiers should recite - (Withdrawn) - . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   4)       Claims 15-20, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 15 is rejected under 35 U.S.C. 112(b) second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: structural compositions/features that enable to obtain the claimed parameters of: an oxygen transmission rate claimed, a water vapor transmission rate claimed, an oil and grease resistance to provide staining claimed.  
                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     5)       Claims 15-20, are rejected under 35 U.S.C. 103 as being unpatentable over  
Fortin (WO 2019/199491).
Claim 15: Fortin discloses a packaging material that includes a paper substrate coated with three barrier coating layers of an aqueous polymeric dispersion (Figure 1, Page 17, lines 15-25, claims 1-9).  The packaging material oxygen transmission, water vapor transmission and oil and grease resistance are considered.   However, the packaging material claimed parameters of an oxygen transmission rate, a water vapor transmission rate, an oil and grease resistance to provide staining, are not disclosed.   The parameters are physical properties and not structures.  Where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or at least obvious. 
Claim 16: the invention is disclosed per claim 15, above.  The paper substrate basis weight is not disclosed, however it would have been obvious to one skilled in the art at the time the invention was filed, that the substrate weight be optimized for a specific application. 
Claim 17: the invention is disclosed per claim 16, above.  Paper substrate treatment with styrene acrylic dispersion is disclosed (Page 7, lines 19-30).
           Claim 18: the invention is disclosed per claim 16, above.   Inorganic fillers are disclosed (Page 13, lines 2-11).  It would have been obvious that the coating include talc as a filler for improved light absorption.
          Claim 19: the invention is disclosed per claim 15, above.   The total coating basis weight is not disclosed, however it would have been obvious to one skilled in the art at the time the invention was filed, that the total coating basis weight be optimized for a specific application. 
          Claim 20: the invention is disclosed per claim 15, above.  Heat sealing of coating with polyolefin layer is disclosed (Page 2, lines 23-31). 
            
                                  




                                                           Conclusion
6)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748